Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the Amendment filed on 6/23/22, Claims 9-20, 40-43 are pending, claims 12-14, 16-20 are withdrawn, claims 40-43 are added, and claims 1-8, 21-39 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11, 15, 40-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall et al. (US. 20180303522).
Wall discloses a device fig. 9 for inserting a bone screw into a bone, comprising: a driving member 14 including a housing 82, a shaft extending distally from the housing to a distal end configured to engage a driving recess of a bone screw fig. 10, and a coupling element 70 extending proximally from the housing to be coupled to power driver, a channel 94 extending longitudinally through the driving member, a control knob 84 configured to be housed within the housing so that a channel of the control knob is in coaxial alignment with the channel of the driving member fig. 10; and a retaining member including a rod  extending longitudinally from a proximal end (proximal end of rod 56) to a distal end (tip) 22 configured to engage a retaining feature of the bone screw fig. 10, the rod sized and shaped to be Longitudinally inserted through the channels  94, 88 of the driving member and the control knob, a proximal portion of the rod configured to engage the channel of the control knob in an assembled configuration fig. 10,  wherein the proximal portion of the rod 56 is keyed fig. 9 to a portion of the channel 88 of the control knob so that a rotation of the control knob correspondingly rotates the rod figs. 9a-10, wherein the control knob 84 is longitudinally movable within the housing 80, 82, fig. 2, wherein the distal end of the shaft is configured to engage the driving recess 130 in a head portion of the bone screw and the distal end 22 of the rod is configured to engage the retaining feature in the head portion of the bone screw figs 5, 6, 15, wherein the retaining feature is formed as a recess extending distally into the bone screw from a distal end of the driving recess fig. 15, wherein a cross-sectional area of the retaining recess is smaller than a cross-sectional area of the driving recess so that the distal end of the shaft is prevented from entering the retaining recess so that the distal end of the retaining member may be inserted through the driving recess into the retaining recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (US. 20180303522).
Wall fails to teach that the distal end of the rod includes a threading for threadedly engaging a corresponding threading of the retaining feature of the bone screw.
it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the distal end of the rod of Wall to include a threading, since applicant has not disclosed that such provides an advantage, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Wall, and applicant’s invention, to perform equally well and to perform the same function of retaining the bone screw, a person ordinary skill in the art would find obvious for the purpose of providing an effective inserting device of a bone screw. In re Dailey and Eilers, 149 USPQ 47 (1966).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Wall fails to teach a retaining member including a rod  extending longitudinally from a proximal end to a distal end configured to engage a retaining feature of the bone screw.
Examiner respectfully disagrees, since based on the broadest reasonable interpretation, Wall teaches a retaining member including a rod extending longitudinally from a proximal end (proximal end of rod 56) to a distal end (tip) 22 configured to engage a retaining feature of the bone screw.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the distal end of the retaining member directly engages the bone screw) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775